Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, phrase “being changed in position in the light receiver according to a signal indicating a position in the first direction and a position in the second direction” on lines 7-9 is vague in its given context.  It is unknown what is being changed.  The exact manner of “being changed” has not been clearly defined.  It is unclear to what “a position” is indicating.  The intended scope of the claimed invention is unclear.

	Claims not mentioned above are indefinite due to their dependencies.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-18, as understood by examiner, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deane 9,952,323.
	Deane discloses a range finding system comprising a light receiving device (500) comprising pixels (avalanche photodiodes (140) arranged in an array in a first direction and in a second direction (at least Fig. 5), each pixel having one light receiving element or more with at least one light receiving area (550) of continuous pixels for outputting signals based on received intensities of light reflected by a target from a light emitting device (110), and being changed in position in the first and second directions according to a signal indicating the position of the target, and a range finding circuit (at least Fig. 9, 13, 14 and columns 1-5) which measuring a distance to the target.  The light receiving area has a first predetermined number of pixels in both directions and are connected to plural switches (515, 520, 525) through plural signal lines,  selection lines and an area designating circuit (520, 525).  The system includes a light receiving .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deane 9,952,323.
	With respect to claim 13, although Deane lacks a clear inclusion of a plural number of integration circuits as claimed, selecting particular number of integration circuits in an imaging system for suitable use would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Deane accordingly in order to provide accurate output signals from the system.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Agranov et al 10,848,693 disclose an imaging system having plural sets of pixel values.

  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878